DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Status of the Application
Claims 1-5, 7-16, and 21 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/07/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-5, 7-16, and 21.
 Applicants' arguments, filed 07/30/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-12 directed to inventions non-elected without traverse.  Accordingly, claims 7-12 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to an ophthalmic composition comprising a terpenoid wherein the ophthalmic composition is contained in a container in which a portion or the whole of a part coming into contact with the ophthalmic composition is formed from a resin comprising a cyclic olefin copolymer and polyethylene.
The closest prior art found, Doi (US 2002/0010193) is drawn towards ophthalmic compositions for soft contact lenses comprising a terpenoid as an active ingredient, such as menthol, for enhancing the wettability of soft contact lenses (see abstract; claim 3).  Doi teaches the terpenoid present in an amount of 0.0001 – 0.2% (paragraph 0020).  Doi teaches such compositions adjust for a pH of not less than 5.5 using a buffer such as boric acid (paragraphs 0033, 0034).  Doi teaches such compositions including a solvent such as water, which can be present at an appropriate amount of less than 100% (paragraphs 0035, 0036; see Examples 1, 2).
However, Doi does not teach or suggest the improved dynamic contact angle and the wettability of the ophthalmic composition of the claimed invention.
Thus, there would be no reason one skilled in the art at the time the invention was made would formulate an ophthalmic composition comprising a terpenoid wherein the ophthalmic composition is contained in a container in which a portion or the whole of a part coming into contact with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 13-16, and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Lee/
Examiner, Art Unit 1628
/SAVITHA M RAO/Primary Examiner, Art Unit 1629